Citation Nr: 0804398	
Decision Date: 02/07/08    Archive Date: 02/13/08	

DOCKET NO.  06-27 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).   

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 2002) for residuals of a right kidney removal performed 
at a Department of Veterans Affairs Medical Center (VAMC).  


REPRESENTATION

Appellant represented by:	Todd S. Hammond, Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Senior Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, that denied the benefits sought on appeal.  
The veteran, who had active service from December 1970 to 
January 1973, appealed that decision to the BVA, and the case 
was referred to the Board for appellate review.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  With 
respect to the veteran's claim for service connection for a 
psychiatric disorder, specifically PTSD, the record reflects 
that there are possibly additional, pertinent private medical 
records that are not associated with the claims file.  In 
this regard, in a March 1978 application for VA benefits the 
veteran reported that he had received treatment for a nervous 
condition at the Woodlawn Park Hospital in Portland, Oregon, 
in 1975 and the Queens Medical Hospital in Hawaii in 1977.  
These records do not appear to be associated with the claims 
file, nor does it appear than an attempt has been made to 
obtain these records.  Since these records are clearly 
relevant, and potentially probative to the veteran's claim, 
and the Board is aware of the reported existence of these 
records, the VA's duty to assist includes attempting to 
obtain these records to ensure a complete record on appeal.  

In addition, following an August 2004 VA psychiatric 
examination the veteran was diagnosed as having PTSD that was 
service related.  A review of that examination report 
indicates that the veteran reported to the examiner that he 
had been sexually assaulted, and thus the diagnosis of PTSD 
appears to be based on that stressful incident.  The RO has 
denied the veteran's claim for service connection on the 
basis that there was insufficient corroborative evidence of 
the claimed stressors.  However, the veteran's service 
medical records do contain a record dated December 24, 1971, 
which describes an assault on the veteran, though not a 
sexual assault, although the veteran has reported that the 
sexual assault occurred on that date.  Without deciding 
whether there is sufficient corroborative evidence to 
establish that a sexual assault occurred during service, the 
record does reflect that the veteran was assaulted during 
service and it is unclear whether the assault described in 
the December 24, 1971, service medical record is sufficient 
to support a diagnosis of PTSD.  As such, the Board believes 
that the veteran's claims file should be referred to the 
examiner who performed the August 2004 VA examination for 
further review and comment prior to final appellate review.  

With respect to the claim for compensation under 
38 U.S.C.A. § 1151 based on surgery performed at a VAMC for 
removal of a right kidney, the record reflects that the 
veteran did undergo two kidney surgeries in May and November 
1991.  The veteran has contended that there was negligence 
involved, in part, because of the need of the second kidney 
surgery, as well as a result of residual disability he has 
experienced following his kidney removal that he believes is 
associated with the surgery and entitled to compensation 
under 38 U.S.C.A. § 1151.  In this regard, the record does 
reflect the presence of symptomatology that as lay persons, 
would not be expected following a surgical procedure.  For 
example, an outpatient treatment record dated in August 1993 
contains an assessment of a hernia of the right flank 
secondary to previous nephrectomy and a record dated in March 
1994 contains an assessment of status post right nephrectomy 
for renal cell carcinoma with no evidence of recurrence with 
intractable pain secondary to nerve damage.  

However, it is not clear whether any residual disability the 
veteran may have, or even the need for the second kidney 
surgery, was a result of carelessness, negligence, lack of 
proper skill, error in judgment, or other similar instance of 
fault on the part of the VA in furnishing surgical treatment, 
or was an event not reasonably foreseeable.  Under the facts 
and circumstances of this case, the Board is of the opinion 
that the veteran should be afforded a VA examination to 
ascertain what, if any, additional disability is proximately 
due to the two surgeries to remove his right kidney, and if 
any such disorders are present, whether they were due to some 
degree of fault on the part of the VA or an event not 
reasonably foreseeable.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, DC, and the veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following actions:  

1.  After obtaining the necessary 
authorization from the veteran, the 
RO/AMC should attempt to obtain and 
associate with the claims file records of 
psychiatric treatment the veteran reports 
he received at the Woodlawn Park Hospital 
in Portland, Oregon, in 1975 and the 
Queens Medical Hospital in Hawaii in 
1977, as reported by him in a March 1978 
application for VA benefits.

2.  The veteran's claims file should be 
referred to the examiner who performed 
the August 2004 VA examination for 
further comment and review.  (If that 
examiner is no longer available, the 
veteran's claims file should be referred 
to another appropriate examiner for 
review and comment).  The examiner is 
requested to review all records 
associated with the claims file, 
particularly service medical records 
regarding psychiatric symptomatology 
manifested during service and the record 
dated December 24, 1971, which describes 
an assault on the veteran.  After 
reviewing all pertinent records the 
examiner should comment and offer an 
opinion as to whether the incident 
described in the December 24, 1971, 
service medical record is a sufficient 
enough stressful incident to support a 
diagnosis of PTSD and whether the veteran 
does, in fact, have PTSD as a result of 
that specific incident.  A clear 
rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  

3.  The veteran should be afforded an 
examination to ascertain the nature and 
etiology of any residuals of the right 
kidney removal performed by the VA in 
1991.  Any and all indicated evaluations, 
studies and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, particularly records 
associated with the surgeries performed 
in May and November 1991 and offer 
comment and an opinion as to whether the 
veteran has any residual disability as a 
result of those two surgical procedures.  
If the veteran is shown to have 
additional disability as a result of the 
surgeries performed by the VA, the 
examiner is requested to comment on 
whether any such residuals were the 
result of carelessness, negligence, lack 
of proper skill, error in judgment or 
similar instance of fault on the part of 
the VA in furnishing surgical treatment, 
or the result of an event not reasonably 
foreseeable.  The examiner is 
specifically requested to comment on the 
presence or absence of a hernia, nerve 
damage and intractable pain and any 
relationship to the right kidney removal.  
The examiner should also comment on 
whether the need for the second surgery 
was necessitated by an instance of fault 
on the part of the VA or an event not 
reasonably foreseeable.  If the 
examiner's opinion that the second 
surgery was the result of an instance of 
fault on the part of the VA or an event 
not reasonably foreseeable, the examiner 
should comment on whether any residual 
disability identified currently is the 
result of the first or second right 
kidney surgery.  A clear rationale for 
all opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



	                  
_________________________________________________
	Mary Sabulsky
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



